           Case 1:19-cv-08153-LGS Document 44 Filed 05/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 PAULA BELL,                                                  :
                                              Plaintiff,      :
                                                              :     19 Civ. 8153 (LGS)
                            -against-                         :
                                                              :           ORDER
 SL GREEN REALTY CORP., et al.,                               :
                                              Defendants. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference was held on May 7, 2020. For the reasons

stated at the conference, it is hereby

        ORDERED that pro se Plaintiff shall file an Amended Complaint by May 29, 2020. The

Amended Complaint should include further detail on the alleged discrimination. Additionally,

the U.S. Marshals were unable to serve Defendant First Quality Maintenance at the address

provided in the initial Complaint. If pro se Plaintiff is aware of a different address to attempt

service on Defendant First Quality Maintenance, pro se Plaintiff shall provide that address in the

Amended Complaint.

        Pro se Plaintiff is advised that, in light of the current global health crisis, parties

proceeding pro se are encouraged to submit all filings by email to

Temporary_Pro_Se_Filing@nysd.uscourts.gov. Instructions for filing by email are located at

https://nysd.uscourts.gov/forms/instructions-filingdocuments-email. Pro se parties also are

encouraged to consent to receive all court documents electronically. A consent to electronic

service form is available on the Court’s website. Pro se parties who are unable to use email may

submit documents by regular mail or in person at a drop box at one of the designated courthouse

locations in Manhattan (500 Pearl Street) or White Plains (300 Quarropas Street). For more
          Case 1:19-cv-08153-LGS Document 44 Filed 05/08/20 Page 2 of 2



information, including instructions on this new email service for pro se parties, please visit the

Court’s website at nysd.uscourts.gov. It is further

        ORDERED that Defendant SL Green Realty Corp. and Defendant Union Local 32BJ are

granted leave to file their motions to dismiss according to a briefing schedule that will be entered

after the Amended Complaint is filed. Discovery is stayed until resolution of the motions to

dismiss. It is further

        ORDERED that, by May 11, 2020, Defendants SL Green Realty Corp. and Union Local

32BJ shall email a copy of this Order to pro se Plaintiff and file proof of service on the docket.


Dated: May 8, 2020
       New York, New York




                                                 2
